            Case 3:20-cr-02747-WVG Document 48 Filed 05/27/21 PageID.126 Page 1 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                    UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                 AMENDED JUDGMENT IN A CRIMINAL
               UNITED STATES OF AMERICA
                                                 CASE
                                                 (For Offenses Committed On or After November 1, 1987)
                          V.

                    Beatriz Adriana Sanchez                              Case Number: 20-cr-02747-WVG

                                                                      Lupe C Rodriguez , Jr
                                                                      Defendant’s Attorney
USM Number                       97156298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)           of the Superseding Information

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                    Nature of Offense                                                                  Number(s)
18 USC 371                         Conspiracy (Misdemeanor)                                                      1s

                                   .

.

    The defendant is sentenced as provided in pages 2 through                   6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Count(s)         1 Underlying Information                     is          dismissed on the motion of the United States.

        Assessment : $25
☒       _

☐ JVTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ See fine page                ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      May 19, 2021
                                                                      Date of Imposition of Sentence



                                                                      HON. William V. Gallo
                                                                      UNITED STATES MAGISTRATE JUDGE
             Case 3:20-cr-02747-WVG Document 48 Filed 05/27/21 PageID.127 Page 2 of 6
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               Beatriz Adriana Sanchez                                                      Judgment - Page 2 of 6
   CASE NUMBER:             20-cr-02747-WVG

                                                       PROBATION
The defendant is hereby sentenced to probation for a term of:
2 Years

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
    controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
    two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
    than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          ☒The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4. ☒The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
    a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
    20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
    the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
    applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)
8. The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10. The defendant must notify the court of any material change in their economic circumstances that might affect their ability
    to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          20-cr-02747-WVG
            Case 3:20-cr-02747-WVG Document 48 Filed 05/27/21 PageID.128 Page 3 of 6
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  Beatriz Adriana Sanchez                                                                Judgment - Page 3 of 6
 CASE NUMBER:                20-cr-02747-WVG

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant’s behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must answer truthfully the questions asked by their probation officer.

4. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

5. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

6. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

7. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

8. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

9. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
   anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
   as nunchakus or tasers).

10. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

11. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

12. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                      20-cr-02747-WVG
         Case 3:20-cr-02747-WVG Document 48 Filed 05/27/21 PageID.129 Page 4 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             Beatriz Adriana Sanchez                                                Judgment - Page 4 of 6
CASE NUMBER:           20-cr-02747-WVG




                                SPECIAL CONDITIONS OF SUPERVISION




1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.




                                                                                               20-cr-02747-WVG
              Case 3:20-cr-02747-WVG Document 48 Filed 05/27/21 PageID.130 Page 5 of 6



AO 245S      Judgment in Criminal Case
             Sheet 5 — Criminal Monetary Penalties

                                                                                                    Judgment — Page    5       of   5
DEFENDANT: Beatriz Adriana Sanchez
CASE NUMBER: 20-cr-02747-WVG
                                                                     FINE

        The defendant shall pay a fine in the amount of              $1,000.00           unto the United States of America.




          This sum shall be paid                immediately.
                                          ✘     as follows:

           Pay a fine in the amount of $1,000 through the Clerk, U. S. District Court. Payment of fine shall be forthwith. The
           defendant shall pay the fine during her probation at the rate of $41.67 per month. These payment schedules do not
           foreclose the United States from exercising all legal actions, remedies, and process available to it to collect the
           fine judgment at any time. Until fine has been paid, the defendant shall notify the Clerk of the Court and the
           United States Attorney’s Office of any change in the defendant’s mailing or residence address, no later than thirty
           (30) days after the change occurs.




          The Court has determined that the defendant does not         have the ability to pay interest. It is ordered that:

    ✘      The interest requirement is waived.


           The interest is modified as follows:




                                                                                                  20-cr-02747-WVG
              Case 3:20-cr-02747-WVG Document 48 Filed 05/27/21 PageID.131 Page 6 of 6



AO 245S      Judgment in Criminal Case
             Sheet 5 — Criminal Monetary Penalties

                                                                                                      Judgment — Page         6   of   6
DEFENDANT: Beatriz Adriana Sanchez
CASE NUMBER: 20-cr-02747-WVG
                                                               RESTITUTION

The defendant shall pay restitution in the amount of                  $2,500.00            unto the United States of America.




          This sum shall be paid                immediately.
                                          ✘     as follows:
           Restitution must be made within 30 days of imposition of sentence.




      The Court has determined that the defendant          does not   have the ability to pay interest. It is ordered that:

    ✘        The interest requirement is waived.

             The interest is modified as follows:




                                                                                                    20-cr-02747-WVG
